[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 304 
Defendants were jointly charged by information, tried, and convicted of the crime of robbery. Appellant was found guilty of robbery in the first degree and his co-defendant (not appealing) in the second degree. The appeal is from the judgment and order denying a motion for a new trial.
The prosecuting witness testified that appellant and his co-defendant driving a Chevrolet touring car crowded him into the curbing of the street upon which he was driving in his Ford car and that they then beat and robbed him by means of pistols. The defendants were arrested in their rooms two days later. A search of the apartment resulted in finding two pistols and also articles identified by the owner of the Chevrolet as having been in the car when it was stolen shortly before the robbery.
Appellant, who appears for himself, raises numerous points upon this appeal, many of which have been previously settled. [1]
The record on the appeal from this *Page 305 
judgment does not show whether or not defendant was legally committed by a magistrate prior to the filing of the information. The record upon this appeal properly enough does not include proceedings prior to the information. It is claimed that the record must affirmatively show this or we must hold upon this appeal that the trial court was without jurisdiction (Const., art. I, sec. 8). The point is not well taken. The superior court is a court of general jurisdiction and there are many things which might affect its jurisdiction which are presumed where the record is silent. This is one of them. (Western Meat Co. v.Superior Court, 9 Cal.App. 538 [99 P. 976].) [2] In order that this point may be raised on appeal it is necessary to make an appropriate motion at the trial. (Pen. Code, secs. 995, 996;People v. Bomar, 73 Cal.App. 372 [238 P. 758].)
[3] The articles of personal property taken from defendants' rooms were competent evidence, even though they were taken without a search-warrant at the time of defendants' arrest. (People v. Mayen, 188 Cal. 252 [24 A.L.R. 1383,205 P. 435].)
[4] The owner of the Chevrolet car was permitted to testify that he was not operating it at the time and place of the robbery; that it had been taken without permission by someone just prior to the robbery and that the articles of personal property found in defendants' room at the time of their arrest were in the car at the time of its disappearance. This is assigned as error in that it tends to prove another crime by defendant for which he was not on trial. The evidence was material and relevant upon the robbery charge and it was not necessary to exclude it merely because it incidentally proved more. (People v. Booth, 72 Cal.App. 160, 166 [236 P. 987].) The jury was fully informed and instructed not to consider whether the defendant was guilty of any other crime or offense than the one charged.
[5] The evidence was sufficient to justify a verdict of robbery in the first degree as to both defendants jointly tried. This appellant has no valid complaint arising from the fact that his co-defendant was found guilty in the second degree. The jury had the undoubted power to make this distinction between the two defendants. (Pen. Code, secs. 970, 1157.) The court properly instructed the jury that they should consider each defendant separately. *Page 306
[6] The court properly refused to give the three instructions requested by defendant. They were abstract statements concerning the admissibility of evidence.
[7] After an order had been made excluding witnesses the district attorney requested that two officers instead of one be permitted to remain in court and stated: "I want one right with me and another to remain in court. . . . Officer De Matei will testify later in the case, but I feel I want two officers connected with the case." Defendants' counsel stated, "Well, we won't object to that." The record is not clear as to whether the request was for the purpose of assisting with the evidence or for the purpose of exhibiting personal fear of the defendant as claimed by appellant. No assignment or objection being made, it was not error or misconduct.
[8] The conduct and argument of the district attorney was within proper bounds. He did not comment on the failure of defendant to testify in his own behalf, but referred to his failure to make a denial when confronted, accused, and identified by the complaining witness. [9] The court did not err in instructing the jury that if the defendant was confronted with an accusatory statement under circumstances calling for a reply and affording a reasonable opportunity to reply, his failure to reply may be taken as an admission, but that they should not consider the facts in the accusatory statement except to consider the defendant's conduct on being so confronted if he remained mute. (People v. Amaya, 134 Cal. 531 [66 P. 794].)
[10] Appellant attacks the constitutionality of the indeterminate sentence law, Penal Code, section 1168. The constitutionality of the section in all the respects urged by appellant has been upheld in People v. Hale, 64 Cal.App. 523
[222 P. 148]; People v. Sama, 189 Cal. 153 [207 P. 893];In re Lee, 177 Cal. 690 [171 P. 958]; In re Collins,198 Cal. 508 [245 P. 1089].
The judgment and order appealed from are affirmed.
Sturtevant, J., and Nourse, J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 21, 1927. *Page 307